internal_revenue_service number release date index number ------------------------------------------------------------ - ---------------------- -------------------------------------- ------------------------------------- ---------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc pa plr-113110-11 date date legend company ------------------------------------------------- state a state b ------ ------------- dear -------------- this letter responds to the ruling_request dated date submitted on company’s behalf by its authorized representative concerning whether company is required under sec_6041 of the internal_revenue_code to file information returns with respect to payments of supplemental unemployment insurance benefits facts company is a property and casualty insurer licensed and located in state a among the types of insurance that company sells is supplemental unemployment insurance_company is licensed to sell supplemental unemployment insurance in state b under a policy that company submitted to the state b department of insurance for approval company will issue policies providing supplemental unemployment insurance coverage to individuals who are employed in state b at the start of a policy period the policy period begins on the date shown in an insured’s policy and unless extended ends on the earlier of the date shown in the policy or the effective date of either party’s cancellation of the policy there is no coverage during the first six months of a new policy and any unemployment or advance notice of unemployment occurring during that time results in no entitlement to benefits and voids the policy plr-113110-11 the sample policy submitted with the ruling_request provides that company will pay supplemental unemployment benefits to an insured individual for a period of involuntary unemployment covered by the policy the benefits under the policy supplement public unemployment benefits paid_by the state of state b to the extent state b unemployment benefits along with any payments of unemployment or supplemental unemployment insurance under some other insurance_policy are less than percent of an insured’s wages as defined in the policy policy benefits are payable to make up the difference a formula to calculate the amount of benefits payable is set forth in the policy an individual must be approved for and must actually receive state unemployment benefits for a prescribed number of weeks labeled in the policy as an elimination period to be eligible for benefits under the policy a number of other stated conditions and exclusions apply as well for example the policy insures only against loss of full-time employment an insured must not have actual or constructive knowledge of impending unemployment at the start of the policy and unemployment cannot be due to events such as illegal conduct war an act of terrorism or a labor dispute supplemental unemployment benefits will generally end when involuntary unemployment ends state benefits stop accruing or the maximum benefits are paid out under the policy whichever is earlier the supplemental unemployment insurance can be purchased in different ways in some cases employers may offer their employees the option to purchase the insurance through the employer employees who elect this option pay the premiums for the insurance through voluntary after-tax deductions from their wages and the employer remits the premium payments to company on the employee’s behalf alternatively individuals can purchase supplemental unemployment insurance directly from company online or through licensed insurance agents and thus without an employer’s involvement the premiums for company’s supplemental unemployment insurance are based on prevailing market rates and on the experience rating associated with an individual’s employment premium payments are due according to a schedule specified in the policy coverage is portable from one job to another though the dollar amount of premiums and presumably the benefits could change an insured claims the benefits under a policy by timely notifying company of involuntary unemployment and submitting a completed claim form and supporting documents as proof of loss to establish that the insured is receiving approved state unemployment benefits an updated claim is required for each week in which public benefits are paid and a claim is due within days after the end of the corresponding week law and analysis sec_6041 requires anyone engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or plr-113110-11 determinable gains profits and income other than payments reportable under certain other sections not relevant here of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service reporting the amount of the gains profits or income paid and the name and address of the recipient if a payor is required to file an information_return with the irs under sec_6041 the payor must also furnish a statement to the payee showing the amount reported and the name address and phone number of the payor’s point_of_contact sec_6041 the dollar_figure threshold in sec_6041 is measured as an aggregate of payments to the payee during the calendar_year see sec_1_6041-1 the irs has designated form_1099 series returns to report sec_6041 payments sec_1_6041-1 form 1099-misc is the prescribed form to report payments of miscellaneous income the information reporting requirement of sec_6041 only applies however to payments made during the calendar_year to another person of fixed or determinable income sec_1_6041-1 income is broadly defined and encompasses virtually any accession to wealth 515_us_323 434_us_77 661_f2d_71 5th cir per curium sec_61 in particular provides that except as otherwise excluded by the income-tax provisions of the code gross_income includes income from whatever source derived see also sec_1_61-1 providing that income may be realized in any form accordingly an individual must include in gross_income any accession to wealth unless an exclusion applies while any accession to wealth is generally income not all income is fixed or determinable income is fixed when it is to be paid in amounts definitely predetermined sec_1_6041-1 income is determinable when there is a basis of calculation by which the amount to be paid may be ascertained id because sec_6041 is conditioned on a payor knowing that a payment to a payee is in the nature of income and the amount of such income if a payor cannot determine either that a payment is in the nature of income or in what amount then the payor is not required to file an information_return under sec_6041 for instance the service held in revrul_80_22 1980_1_cb_286 that an insurance_company was not required to file returns under sec_6041 for crop insurance proceeds paid to certain farmers because the insurer did not know if the payments were income to the farmers for farmers who had informed the insurance_company that they were required to capitalize farming expenses the amount of insurance proceeds constituting income depended on each farmer’s basis in the destroyed crops that information was not known to the insurance_company and the company could not require the farmers to disclose the information as the revenue_ruling illustrates however the facts and circumstances must render the income not fixed and determinable in this case any benefits that an insured receives under a policy with company for supplemental unemployment insurance are an accession to wealth ie income additionally there are no applicable provisions of the code that exclude any part of plr-113110-11 these benefits from gross_income the entire amount of benefits paid without regard to premiums therefore is includible in the recipient’s gross_income any benefits paid are also fixed and determinable income company will know when it pays the benefits which are paid in predetermined or fixed amounts that the benefits are entirely income and company will know the amount of the income it is determinable conclusion for the reasons discussed above we conclude that to the extent company pays benefits of dollar_figure or more to an insured under a policy for supplemental unemployment insurance during a calendar_year company must file form 1099-misc with the irs to report the benefits paid and must furnish a payee_statement to the insured except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the requester and accompanied by a penalty-of-perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the ruling_request this material is subject_to verification on examination this ruling is directed only to the person requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when the letter is disclosed under sec_6110 of the code in accordance with the power_of_attorney on file a copy of this letter is being sent to your authorized representative sincerely pamela wilson fuller senior technician reviewer procedure and administration enclosure
